PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/455,998
Filing Date: 28 Jun 2019
Appellant(s): Li et al.



__________________
Alex Szypa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/02/2021.





(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Independent Claims 1, 6 and 10
In response to Appellants’ arguments in section IV.A.1., it is contended that a person of ordinary skill at the time of the invention would have selected to combine the prior art Sun and Carlini as outlined in the last rejection. For one, the prior art references are in the field of applicant’s endeavor and, secondly, the modification of the prior art Sun would benefit from the teachings of Carlini. The prior art Sun discloses a variable geometry system (Fig. 1: 48 for instance) for a compressor and considers, in paragraph [0025]-[0026], the use of other variable geometry systems to change operation of the compressor based on change in geometry of a diffuser (Fig. 1: 46). As one having ordinary skills in the art also understands, the prior art Carlini teaches a variable geometry system (Figs. 1-2: 9 for instance) that changes operation of a compressor based on change in geometry of the diffuser (col 1, ll 47-53). It is then obvious that a variable geometry system of Carlini is a variant of the variable geometry system of Sun, based on the considerations of Sun, and that one of ordinary skill in the art would modify the compressor of Sun to have a selectively moveable shroud, in terms of swapping one system for another, as is known in the art. The benefits over being able to modify the hydraulic characteristics of the compressor and make the operating conditions of the compressor flexible (Carlini: col 1, II 38-43), being able to provide a wider range of control over the compressor. As seen in Carlini Figs. 1-2, relative to 9, the area of control is much greater than that seen in Sun Fig. 1, relative to 48, and thus grater control of the compressor can be afforded.
It is further contended that the variable geometry system of Carlini requires the chamber 6 to accommodate movement and provision of the space for variable control. As one having ordinary skills in the art understand if the variable geometry system of Sun is replaced with the system as taught by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, the combined teachings show to one having ordinary skills in the art that one variable geometry system may replace another with the same underlining function of control over the compressor. In order for the prior art Sun to benefit from the teachings of Carlini the chamber 6 would also be included as part of the modification. Such as modification would well be in the scope of Sun as the casing (Fig. 1: 14) already includes a space to accommodate the vane 48 so would it be modified to include a space (such as Carlini Fig. 1: 6) to accommodate the shroud (as taught by Carlini Fig. 1: 6).
It is further contended that the last rejection satisfied KSR-required reasoning for an obviousness rejection. For instance, for the Simple Substitution of One Known Element for Another to Obtain Predictable Results (MPEP 2143.I.B) requires:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Firstly, for the last rejection, the prior art Sun contained a compressor (a device) differed from the claimed device by the substitution of some components (such as a variable vane) with other components (such as a variable shroud). Secondly, the substituted components and their function (such as the shroud and its function of Carlini) were known in the art. Thirdly, one having ordinary skill in the art could have substituted one known element (such as a variable vane) for another (such as a variable shroud), and the results of the substitution would have been predictable (such as providing function of controlling the compressor).

	In response to Appellants’ arguments in section IV.A.3., it is contended that the prior art Carlini teaches disengaging a compressor based on the determining by moving a shroud away from impeller and that this system is applicable to one of the systems of Sun. Sun already discloses where one of the compressor stages’ (Sun Fig. 1: 18 for instance) efficiency may be changed by a variable geometry diffuser (Sun Fig. 1: 48 for instance). It is clear that at least this compressor stage disengages by determining by moving a variable vane but it is not clearly taught “… disengaging one of the first stage and the second stage based on the determining by moving a shroud away from an impeller ….” In other words, Sun does not teach the method including moving of a shroud away from an impeller where the prior art Carlini teaches such a disengaging as applicable to the prior art Sun.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/David E Sosnowski/SPE, Art Unit 3745                                                                                                                                                                                                        
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747    


                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.